Citation Nr: 0406421	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-06 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to an increased rating for the residuals of a 
left knee injury, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from May 1959 to May 1963.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 determination that denied 
the benefits sought on of the Winston-Salem, North Carolina, 
RO.  A notice of disagreement (NOD) was received in May 2002, 
a statement of the case (SOC) regarding the evaluation of the 
left knee condition was issued in June 2002, a NOD regarding 
TDIU was received in March 2003, and a SOC regarding TDIU was 
issued in May 2003.  Substantive appeals were received from 
the veteran in March and June 2003.  
 
For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action on his part is required.


REMAND

In his May 2002 NOD, the veteran asserts that arthritis from 
his left knee has spread throughout his entire body.  In a 
November 2001 medical report, "A.G.M.", M.D., contends that 
the veteran has a stomach problem due to medication used to 
treat the veteran's service connected left knee.  Based on 
these statements, it appears that the claims of service 
connection for arthritis (beyond the left knee) and service 
connection for a stomach disorder have been raised.  The RO 
has not adjudicated these new claims.

Because claims of service connection could impact on the 
veteran's claim for TDIU, Board finds that claims of service 
connection for arthritis (beyond the left knee) and service 
connection for a stomach disorder are inextricably 
intertwined with the TDUI claim currently on appeal; hence, 
the claims should be considered together.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when a decision on one issue would 
have a "significant impact" on a veteran's claim for the 
second issue).  As such, on remand, the RO should adjudicate 
these newly raised claims.

The Board also notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), signed into law in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the VCAA and its 
implementing regulations, the Board finds that further RO 
action on the claims on appeal is warranted. 

In a communication dated September 2000, it was indicated 
that the veteran had been awarded benefits by the Social 
Security Administration (SSA) based on disability.  Those 
records are not of record.  Where there is notice to VA that 
the veteran is receiving disability benefits from SSA, VA has 
a duty to acquire a copy of the decision granting social 
security disability benefits and the supporting medical 
documents relied upon.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

The Board also finds that medical development of each of the 
claims also is needed.

The record does not include sufficient medical evidence to 
evaluate the veteran's left knee disability.  While the 
veteran underwent VA in April 2002, that examiner did not 
review the veteran's medical records or indicate the 
objective evidence of pain on motion, weakness, excess 
fatigability, incoordination, and/or instability in the left 
knee.  Hence, the Board finds that further examination of the 
left knee is needed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, will 
result in a denial of the claim for increase.  See 38 C.F.R. 
§ 3.655(b) (2003).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.  

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal, , notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).   

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA (to include obtaining a 
medical opinion as to whether the veteran is unemployable due 
to service-connected disabilities, if appropriate) prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1. After reviewing the claims file to 
ensure that any additional notification 
and development required by the Veterans 
Claims Assistance Act of 2000 has been 
accomplished, the RO should consider the 
veteran's claims for service connection 
for arthritis beyond the left knee and 
service connection for a stomach disorder 
in light of all pertinent evidence (to 
particularly include the November 2001 
medical report of Dr. M.) and all 
pertinent legal authority.

2.  If the claims for service connection 
for arthritis (beyond the left knee) and 
a stomach disorder are denied, the RO 
must furnish to the veteran and his 
representative notice of the denials and 
of his appellate rights.  The veteran and 
his representative are hereby reminded 
that to obtain appellate jurisdiction of 
an issue not currently in appellate 
status, a timely appeal must be 
perfected.  While the RO must furnish the 
veteran the appropriate time period in 
which to so, the veteran should perfect 
an appeal of the claim for entitlement to 
service connection for arthritis (beyond 
the left knee) and a stomach disorder, if 
desired, as soon as possible to avoid 
unnecessary delay in the consideration of 
the appeal.

3.  The RO should obtain from the SSA the 
records pertinent to the veteran's claims 
for disability benefits, as well as the 
medical records relied upon concerning 
that claim, following the procedures set 
forth in 38 C.F.R. § 3.159(c) (2003) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

4.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claim within the one-year 
period).

5.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

6.  After all available records are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo VA orthopedic 
examination of the left knee.    The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  

The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination in 
the left knee.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion in the left knee.

All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a 
typewritten report.

7.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA (to include obtaining a medical 
opinion as to whether the veteran is 
unemployable due to service-connected 
disability) has been accomplished.  

10.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for an 
increased rating for the residuals of a 
left knee injury and TDUI in light of all 
pertinent evidence and legal authority.  

12.  If any benefits for which a timely 
appeal has been perfected remain denied, 
the RO must furnish the veteran and his 
representative an appropriate 
supplemental SOC (to include clear 
reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



